          Case 6:20-cr-10057-JWB Document 27 Filed 04/07/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                           Case No. 20-10057-JWB

KENNETH RAY BUTLER, Jr.,

               Defendant.


                                MEMORANDUM AND ORDER

       Upon motion for the United States of America, pursuant to Title 18, United States Code,

Sections 4241(a) and 4242(a), and Federal Rules of Criminal Procedure 12.2(c), it is HEREBY

ORDERED that (Doc. 26) Motion for Psychiatric Examination is granted, and that the defendant

Kenneth Ray Butler Jr. is forthwith committed for a reasonable period of time, not to exceed forty-

five (45) days, to the custody of the Attorney General for examination by at least one (1) qualified

psychiatrist or psychologist in order to determine the existence of insanity at the time of the

offenses alleged in the Indictment pending against the defendant and also to determine whether

the defendant is competent to stand trial.

       IT IS FURTHER ORDERED that the psychiatrist or psychologist report the results of his

or her examination to the United States District Court for the District of Kansas, Wichita Division,

Attention: Honorable John W. Broomes, United States Court House, 401 N. Market, Wichita,

Kansas 67202; to Katherine J. Andrusak, Special Assistant United States Attorney, United States

Attorney’s Office, 301 N. Main Street, Suite 1200, Wichita, Kansas 67202; and to Jennifer Amyx,

Assistant Public Defender, Office of the Federal Public Defender, 301 N. Main Street, Suite 850,
           Case 6:20-cr-10057-JWB Document 27 Filed 04/07/21 Page 2 of 2




Wichita, Kansas 67202. Said report shall contain an opinion as to whether the defendant was, at

the time of the offenses alleged against the defendant, suffering from a mental disease or defect

rendering him unable to appreciate the nature and quality or the wrongfulness of the conduct

alleged, and whether the defendant is currently competent to stand trial.

       Although the government did not request a competency hearing, the court on its own

motion directs that, upon completion of the forgoing examination, and following receipt of the

psychiatric or psychological report, this matter be set for a competency hearing. 18 U.S.C. §

4241(a).

       Pursuant to the Speedy Trial Act provisions of Title 18, United States Code, Section

3161(h)(1)(A), the time required for trial of the defendant shall be tolled from the date of the instant

order until after the completion of the forgoing hearing and the court’s ruling on competency.

       IT IS SO ORDERED this 7th day of April, 2021.



                                                       ___s/ John W. Broomes____________
                                                       JOHN W. BROOMES
                                                       UNITED STATES DISTRICT JUDGE
